SHANNON, Acting Chief Judge
(dissenting).
I regret that I find it necessary to dissent in the majority opinion.
I base my dissent on the decisions in Douglas v. Mutual Life Insurance Co. of New York, Fla.App.1966, 191 So.2d 483; Talley v. National Standard Life Insurance Co., Fla.App.1965, 178 So.2d 624; Powell v. Southern Life & Health Insurance Co., Fla.App.1965, 173 So.2d 721; and Prudential Insurance Co. of America v. Whittington, Fla.App.1957, 98 So.2d 382, 383.
I would remand with directions that a new trial he had.